Citation Nr: 1229562	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service connected recurrent headaches due to head trauma or as due to chronic bronchitis.

2.  Entitlement to service connection for radioculopathy.

3.  Entitlement to an increased rating for a cervical strain with degenerative disc disease.

4.  Entitlement to an increased rating for a lumbar strain. 

5.  Entitlement to an increased rating for recurrent headaches due to head trauma.

6.  Entitlement to an increased rating for chronic bronchitis.  

7.  Entitlement to a total disability rating based on individual unemployability.  




REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to April 1985, and from June 1989 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005 (vertigo, lumbar spine and headache claims), September 2008 (bronchitis claim) and July 2009 (cervical spine claim) rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).  All of the issues have been transferred to the RO in Newark, New Jersey.  

The  issues of entitlement to service connection for sleep apnea, service connection for tinnitus and service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that the issues have been amended to include the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for vertigo, entitlement to service connection for radioculopathy, entitlement to an increased rating for a cervical strain with degenerative disc disease, entitlement to an increased rating for recurrent headaches due to head trauma, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 2, 2009, the Veteran's lumbosacral strain is not shown to have been manifested by forward flexion less than 61 degrees, a combined range of thoracolumbar motion less than 121 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the spine's height.  

2.  From November 2, 2009, the Veteran's lumbosacral strain is manifested by muscle spasm, localized tenderness and guarding severe enough to be responsible for abnormal gait.  Forward flexion of 30 degrees or less or ankylosis is not demonstrated.

3.  Prior to March 26, 2008, the Veteran's chronic bronchitis was not shown be manifested by a forced expiratory volume in 1 second (FEV-1) of 55 percent or less; an FEV-1/forced vital capacity (FVC) of 55 percent or less; a diffusion capacity of the lung for carbon monoxide (DLCO) of 55 percent or less.

4.  From March 26, 2008, the Veteran's chronic bronchitis was manifested by an FEV-1 of 52.  Chronic bronchitis was not shown to be characterized by an FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent, DLCO less than 40 percent predicted or maximum oxygen consumption of 15 or less ml/kg/min (with cardio respiratory limit); cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure or outpatient oxygen therapy.  

CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 percent for a lumbar strain prior to November 2, 2009 are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2011).  

2.  The criteria for a disability rating of 20 percent for lumbar spine strain from November 2, 2009 are met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2011).  

3.  The criteria for a rating in excess of 30 percent for chronic bronchitis prior to March 26, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97, Diagnostic Code 6600 (2011).

4.  The requirements for a rating in excess of 60 percent for chronic bronchitis from March 26, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97, Diagnostic Code 6600. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this appeal, in a June 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for ratings for lumbar strain, headaches, and bronchitis as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2005 letter.  

A March 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman for the Veteran's lumbar spine increased rating claim.  After issuance of the March 2008 letter, and opportunity for the Veteran to respond, a December 2008 statement of the case (SOC) and a February 2012 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran was not provided with Dingess notice which specifically pertained to the increased rating claim for bronchitis.  As noted above, however, the Veteran was provided with the necessary information regarding assignment of disability ratings and effective dates regarding increased rating claims.  Accordingly, the Veteran is shown to have received notification regarding these issues.  The Veteran is not prejudiced by the oversight and to remand the issue for this reason would be futile and cause unnecessary delay.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, as well as hearing testimony, and the Veteran's statements in support of his claim.  

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.





Laws and Regulations-Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Laws and Regulations-Increased Ratings for Spine Disorders

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Service connection for lumbosacral strain has been in effect since January 1998.  The Veteran filed his current claim for an increased rating in May 2005.  In the October 2005 rating decision on appeal, the RO continued a 10 percent rating for lumbosacral strain.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent disability is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 40 percent rating is assigned when there or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

As the Veteran is not service connected for an intervertebral disc syndrome, there is no need to address regulations pertaining to that disorder.  
 
Under the rating criteria separate ratings can be provided for neurological disorders associated with disorders of the spine under 38 C.F.R. § 4.124a.  Neurological disorders associated with the Veteran's spine disorders are discussed in the remand below and will therefore not be considered in the following analysis.

Factual Background and Analysis

During a September 2005 VA examination, the Veteran reported that his low back pain was intermittent with remissions.  There was no history of hospitalization or surgery.  A review of systems revealed no incontinence, numbness, parethesias, falls, dizziness or unsteadiness.  Flare-ups were noted to occur once a week and to be of moderate severity.  The Veteran reported that he was unable to walk during flare-ups.  The Veteran described no fatigue and moderate decreased motion and stiffness.  There was no weakness or spasm reported.  The Veteran reported pain in the low back which he described as frequent moderate pain which radiated down both arms.  The Veteran used no walking aids and reported that he was able to walk a quarter of a mile.  

Physical inspection of the spine and back revealed normal posture, head position, and symmetry in appearance.  Gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis found.  Ankylosis was not found.  The examiner reported that there was no spasm, atrophy or guarding of the sacrospinalis.  There was some tenderness of the spine, described as moderate and mild pain with motion of the lumbar spine.  It was noted that muscle spasm, tenderness or guarding were not severe enough to be responsible for an abnormal spine contour.  

Range of motion testing revealed flexion from 0 to 90 degrees.  Pain began at 70 degrees.  Extension was from 0 to 30 degrees with pain beginning at 10 degrees and ending at 20 degrees.  Lateral flexion was from 0 to 30 degrees bilaterally.  Lateral rotation was from 0 to 30 degrees bilaterally.  There was no additional limitation of motion on repetitive testing due to pain, fatigue, weakness or lack of endurance.  Neurological testing was normal throughout.  Lumbar spine x-rays were unremarkable.  The examiner diagnosed lumbar strain.  It was noted that there were no effects on the Veteran's daily activities.  

During his March 2008 Decision Review Officer hearing the Veteran explained that working as a driver he was unable to lift due to his back.

An April 2008 VA examination of the spine revealed that the Veteran reported pain in the lower back about two to three times per week.  He reported no radiation of pain down the arms or legs.  He reported occasional sensation in the right hand.  There were no bowel or bladder changes reported.  There was no weakness and the Veteran reported no interference with his job as a part-time driver or interference with daily activity.  The Veteran reported some stiffness in his neck, no incapacitating episodes or flare-ups.  

Physical examination revealed even deep tendon reflexes at upper and lower extremities at 1 out of 4.  Muscle tone was normal, sensation was grossly intact to light tough and normal motor strength was found.  Range of motion testing of the lumbar spine demonstrated flexion to 90 degrees and extension to 30 degrees.  Side bending was to 30 degrees bilaterally as was rotation to the right and left.  The Veteran complained of pain at the end range of flexion and side bending to the right.  It was noted that after repetitive motion testing of both the cervical and lumbar spine there was no additional loss of joint function due to pain, fatigue or lack of coordination.  A diagnosis of lumbar strain was provided.  

An October 2009 treatment note from the Martinsburg VA medical center noted that the Veteran had a history of back pain which came and went and that he attributed pain to his weight gain.  

In a VA medical center treatment note dated in October 2009, the Veteran reported lower back pain with radiation down both legs, he reported no incontinence or weakness.

A November 2009 VA examination revealed that the Veteran described progressively worse symptoms since onset.  There was no incontinence.  Urinary urgency was reported as was urinary retention requiring catherization.  Nocturia was noted as was erectile dysfunction.  There was no numbness, parethesias and leg or foot weakness were reported.  Unsteadiness was reported.  A history of fatigue, decreased motion, stiffness, weakness, spasms and pain were provided.  The Veteran described his pain as severe, ranging between a 6 and 7 out of ten which had been daily for a period of months.  There was radiation into the thighs reported.  The Veteran reported three severe flare-ups a week.  The Veteran described incapacitating episodes, noting that he had to call in sick at least 10 times a month.  He stated that the episodes did not last more than a day and that he had never seen a doctor for these episodes.  

Inspection of the spine revealed normal posture, head position and symmetry in appearance.  Gait was abnormal described as abnormal.  The examiner described poor propulsion and an antalgic gait without consistent favoritism of one lower extremity.  It was noted that muscle spasm, localized tenderness or guarding was severe enough to be responsible for an abnormal gait or abnormal spine contour.  There was some sensory loss for the first metatarsal phalangeal joint.  Range of motion demonstrated flexion from 0 to 75 degrees and extension between 0 and 15 degrees.  Left and right lateral flexion was between 0 and 20 degrees.  Left and right lateral rotation was between 0 and 20 degrees.  There was objective pain following repetitive motion.  Additional limitations after three repetitions of range of motion testing were found, with a loss of five degrees in lateral flexion and rotation.  

It was noted that the Veteran was employed fulltime as a driver and that he had lost two weeks of work over the last twelve months secondary to low back pain exacerbations.  It was noted that there were significant effects on the Veteran's usual occupation.

The Board finds that prior to November 2, 2009, a 10 percent disability rating is most appropriate for the Veteran's lumbar spine.  A 20 percent disability rating is warranted upon evidence of forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees or muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait.  Here, prior to November 2, 2009, the evidence of record demonstrates flexion to 90 degrees, full flexion, in the Veteran's April 2008 VA examination and at no time has he demonstrated a combined range of motion which is less than 120 degrees.  Accordingly, a 10 percent rating is appropriate.

During his November 2, 2009 VA examination, however, the Veteran's VA examiner stated that muscle spasm, localized tenderness or guarding was severe enough to be responsible for an abnormal gait.  This meets the rating criteria for the higher 20 percent disability rating.  A rating in excess of 20 percent for this period is not warranted.  

A higher 40 percent rating is assigned where the evidence demonstrates forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine and a rating in excess of 40 percent is only available where ankylosis is present.  As the Veteran's flexion far exceeds 30 degrees and as ankylosis is not shown, a 20 percent rating, but no higher, is appropriate.  The Board notes that the VA examiner reported the need for catherization, however, and significantly, this is shown to be an isolated report of a urinary symptoms and at no other point throughout the claims file is it suggested that the Veteran experiences urinary incontinence secondary to his spine disorder.  Accordingly, the preponderance of the evidence is against a finding that a separate disability rating is warranted for urinary incontinence.  

Further, while the Board has considered the decision in DeLuca the evidence of record preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current disability evaluations.  Significantly, for the period prior to November 2, 2009, the evidence of record for this period demonstrates no additional loss of function due to pain, fatigue or lack of coordination and the Veteran's lumbar strain is not shown to have interfered with his job during this period.  

Further, the record evidence does not warrant a rating in excess of 20 percent from November 2, 2009 based on DeLuca.  The Board finds that the 20 percent disability rating appropriately describes the level of the Veteran's impairment, this is especially so given the fact that the 20 percent disability rating is based in part upon such symptoms as guarding and tenderness of the back, which is to say reactions to pain.
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  There is no evidence that the disability picture presented is not contemplated by the rating schedule.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Id.

Laws and Regulations-Increased Rating for Chronic Bronchitis

Pursuant to diagnostic code 6600, which addresses chronic bronchitis, a 30 percent rating is assigned when FEV-1 is 56-70 percent predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is assigned when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; of DLCO (SB) is 40 to 55 percent predicted; or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted; FEV-1/FVC is less than 40 percent; DLCO(SB) is less than 40 percent predicted; or where there is maximum exercise capacity less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or where cor pulmonale (right heart failure), or  right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization); episodes of acute respiratory failure; or a requirement for outpatient oxygen therapy, is demonstrated.

Factual Background and Analysis

Historically, the Veteran was first granted service connection for bronchitis in a September 1995 rating decision wherein a 10 percent disability rating was assigned, effective January 23, 1995.  In an August 1999 rating decision, the Veteran was awarded a 30 percent disability rating, effective January 29, 1999.  Following a May 2005 claim for an increased rating, in an October 2005 rating decision, the Veteran's 30 percent disability rating was continued and in a December 2008 rating decision, his disability rating was increased to 60 percent, effective March 26, 2008.  

The report of an August 2005 pulmonary function test revealed that the Veteran was a smoker with a diagnosis of dyspnea.  A standard study revealed FVC was 72.5 percent predicted.  FEV 1 testing was 72.8 percent predicted, FEV 1/FVC was 82 percent.  An interpretation of mild restrictive defect without bronchodilator response was provided.  Post bronchodilator pulmonary function tests demonstrated an FEV of 74.7 percent predicted and a FEV1/FVC ration of 80 percent.

The Veteran testified at a Decision Review Officer hearing in March 2008.  During his hearing the Veteran reported that when he woke up in the morning he began to cough.  He stated that his coughing began in the Persian Gulf.  He stated that his coughing spells lasted between five or ten minutes in the morning.  The Veteran explained that he was unable to take inhalers and that he had an allergic reaction to one of them.  He explained that he received no treatment from bronchitis.  

In a March 2008 VA examination report it was noted that the Veteran smoked five cigarettes a day.  The Veteran stated during his examination that his respiratory status had been stable.  He complained of a chronic cough and shortness of breath.  He stated that upon exertion, he experienced shortness of breath.  It was noted that the Veteran was not using inhalers and that he denied chest pain or hospitalization.  Physical examination revealed that the Veteran was in no acute distress and was able to speak in full sentences, lungs were clear to auscultation bilaterally without wheezes, rales or rhonchi.  There was no dullness to percussion and good breath sounds were found throughout.  

A March 2008 pulmonary function test was found to demonstrate prebronchidilator FEV1 of 43.4 percent predicted.  FEV1/FEC prebronchodilator was ratio was 82 percent.  Post bronchodilator was 82 percent, post bronchodilator FEV-1 was 52 percent and post bronchodilator FEV1/FEC was 80 percent.  DLCO single breath method was 60.1 percent predicted.  An interpretation of moderate to severe restrictive disorder was found.  There was positive bronchodilator response and moderate reduction in diffusing capacity.  

An October 2009 VA medical center treatment note reported the Veteran's complaints of a chronic cough with sputum mainly in the morning and that the Veteran was a chronic smoker.  

A February 2010 VA examination report noted the Veteran's complaints of a dry cough and shortness of breath on exertion.  The Veteran denied oxygen therapy and did not use inhalers, it was noted that the Veteran was somewhat allergic to the inhalers and stated that they exacerbated his symptoms.  There was no hospitalization for r his respiratory condition.  It was noted that the Veteran smoked a quarter pack of cigarettes a day and smoked two packs a day for more than ten years in the past.  A diagnosis of moderate to severe restrictive lung disease with an FVC of 47.9 was provided.  FEV1/FVC ratio was 80 percent.  Single breath DLCO testing was 70 percent predicted.  

A 30 percent rating is assigned when FEV-1 is 56-70 percent predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.  Here, prior to March 26, 2008, the Veteran's chronic bronchitis is not found to meet any of the criteria set for a disability rating higher than 30 percent.  August 2005 findings demonstrated symptoms which more closely represent the 10 percent disability rating, however, the RO decision awarding the Veteran a 30 percent disability rating will not be interrupted here.

A 60 percent disability rating is warranted for a FEV-1 which is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or DLCO (SB) is 40 to 55 percent predicted; or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  Here, the Veteran's FEV-1 is shown to be 52 percent in the March 2008 VA examination, warranting a 60 percent disability evaluation.  At no time, however, has the evidence demonstrated that a higher, 100 percent disability rating is warranted.  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted; FEV-1/FVC is less than 40 percent; DLCO(SB) is less than 40 percent predicted; or maximum exercise capacity less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization); episodes of acute respiratory failure; or a requirement for outpatient oxygen therapy.  Such symptoms are simply not demonstrated by the evidence of record and a 60 percent disability rating from March 26, 2008 is most appropriate.  The Veteran's claim for a rating in excess of 30 percent prior to March 26, 2008 and in excess of 60 percent thereafter is, therefore, denied.

Finally, the Board finds that the criteria considered above reasonably describes the claimant's disability levels and symptomatology, and that the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to November 2, 2009 for lumbar strain is denied.

Entitlement to a disability rating of 20 percent from November 2, 2009 for lumbar sprain is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an increased rating for chronic bronchitis is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to service connection for vertigo, entitlement to service connection for radioculopathy, entitlement to an increased rating for cervical strain, entitlement to an increased rating for headaches due to head trauma, and entitlement to TDIU.  

The Veteran has asserted that he experiences vertigo.  He has, on different occasions, attributed his symptoms to his headaches, his bronchitis and to traumatic brain injury.  The Board finds that further development is necessary before a determination may be made on the issue.  

Presently, the Veteran is shown to have complained of dizziness associated with other symptoms, however the evidence of record does not include a competent medical opinion which attributes the Veteran's symptoms to either his service or to a service connected disability.  

Service treatment records include numerous complaints of dizziness associated with both ear symptoms and coughing fits.  The Veteran is shown to report dizziness and fainting as early as August 1989 and intermittently during service.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. Under the circumstances of this case, the Board finds that the duty to obtain a VA examination on this issue has been triggered.   

Moving to the issue of entitlement to service connection for radioculopathy, the evidence of record includes sporadic evidence of radicular symptoms associated with the Veteran's spine disorders.  Under the rating criteria for disorders of the spine, separate ratings can be provided for neurological disorders associated with disorders of the spine.  38 C.F.R. § 4.124a.  Here, however, the existence, etiology and severity of such a disorder is presently unclear and the Board is, thus, presently unable to make a determination as to whether service connection is warranted for radioculopathy.  Accordingly, as the Board is unable to make medical determinations, a VA examination is in order.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Turning to the Veteran's increased rating claims, the Board notes that the Veteran's headaches have been associated with a trauma and that the evidence contains conflicting evidence as to whether the Veteran sustained a traumatic brain injury.  Specifically, in an October 2009 VA examination, the examiner found that the Veteran appeared to exhibit some symptoms of a cognitive disorder as a direct consequence of his history of head injury in the military, however in a February 2010 VA examination, a different examiner found that it was unclear whether the Veteran sustained a mild traumatic brain injury but that most likely, the Veteran did not have such an injury.  

Since his May 2005 claim for an increased rating for recurrent headaches due to head trauma, the Veteran has asserted that he should be in receipt of a disability rating for a traumatic brain injury symptoms to include his headaches and vertigo.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The Veteran has indicated that he wishes to be considered under the new criteria for traumatic brain injury and that he believes he is entitled a higher rating under that criteria.  Presently, the evidence of record is inconclusive and an additional VA examination is in order to reconcile the conflicting medical evidence.   

Importantly, the RO and VA examiner are reminded that the Veteran is presently service-connected for PTSD, as there is a possibility that the Veteran's PTSD symptoms may be attributed to traumatic brain injury symptoms, the VA examiner is asked, where possible, to note which symptoms are attributable to PTSD as opposed to traumatic brain injury if symptoms of a traumatic brain injury are found.

Regarding the Veteran's claim for an increased rating for his cervical spine disorder, in a July 2009 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective March 2008.  Notably, in January 2010, well within the time to file a notice of disagreement, the Veteran submitted a statement in which requests information pertaining to the status of his claims, to include his claim for a cervical spine condition which was rated as 20 percent disabling.  

Here, where the January 2010 statement may reasonably considered a notice of disagreement, the RO must respond with a statement of the case.  Despite a timely notice of disagreement, the Veteran has not been issued a statement of the case for the issue of entitlement to an increased rating for cervical strain with degenerative disc disease.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the RO must issue a statement of the case, after which the issue should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In this case, the claims file contains multiple assertions by the Veteran that his service-connected disabilities have interfered with his employment.  Significantly, an unrelated March 2010 VA examination demonstrates that the Veteran was employed at that time.  It is unclear, however, whether the Veteran is presently employed.  

In light of Rice, and based on the evidence of record, the RO should determine whether the Veteran is employed or whether he wishes to pursue a TDIU claim and, if so, must comply with its duties to assist and notify the Veteran in providing the appropriate information on how to pursue such a claim in accordance with 38 C.F.R. § 3.159.

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the Veteran wishes to pursue a claim for TDIU.  If so, the RO must conduct all appropriate development.  

2.  The Veteran must be provided appropriate notice under the Veterans Claims Assistance Act of 2000 of the information and evidence is necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that he expected to furnish.  

3.  The RO must take appropriate action to secure any and all pertinent treatment records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.
 
4.  Thereafter, the RO must issue a statement of the case reflecting adjudication of the issue of entitlement to an increased rating for cervical spine disorder so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should be returned to the Board only if the Veteran submits a timely substantive appeal.  

5.  The Veteran should be afforded VA examinations in order to determine the etiology of any vertigo or radioculopathy found.

After review of the claims file and examination of the Veteran, the VA examiner for vertigo is asked to determine the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed vertigo arose during service or is otherwise related to service?  Please provide the medical basis for your conclusion. 

b)  If the examiner determines that vertigo did not arise in and is not related to service, then the examiner should provide an opinion as to whether it is at least as likely as not that vertigo is caused by the any of the Veteran's service-connected disorders.

c)  If the vertigo is not caused by a service connected disorder, then the examiner should provide an opinion as to whether it is at least as likely as not that the current vertigo was permanently worsened beyond natural progression (aggravated) by a service-connected disorder.  If so, the examiner should attempt to quantify the degree by which vertigo is worsened (aggravated) by that service connected disorder.  Please provide the medical basis for all conclusions. 

6.  The Veteran should be scheduled for a TBI examination to determine whether a traumatic brain injury is demonstrated and, if so, the severity and symptoms associated with that traumatic brain injury.  The claims file must be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be performed and 
the results reported.

If found, the examiner should comment on the effects 
traumatic brain injury has on the Veteran's cognitive functioning, emotional/behavioral functioning, and physical functioning.  Every effort should be made to complete the current VA TBI Examination Worksheet in its entirety.  

The examiner is asked to report on the symptomatology caused by traumatic brain injury, excluding the effects of PTSD.  If the examiner cannot distinguish the 
effects of PTSD from the effects of traumatic brain injury the examiner should report the symptomatology including the effects from PTSD.  

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative 
should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER +
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


